





EXHIBIT 10.2

ASHFORD INC.
MUTUAL EXCLUSIVITY AGREEMENT


THIS ASHFORD INC. MUTUAL EXCLUSIVITY AGREEMENT (this “Agreement”) is entered as
of the 12th day of November, 2014 (the “Effective Date”) by and among ASHFORD
HOSPITALITY ADVISORS LLC, a Delaware limited liability corporation (“Ashford
LLC”), ASHFORD INC., a Delaware corporation (“Ashford Inc.”), and REMINGTON
LODGING & HOSPITALITY, LLC, a Delaware limited liability company (“Manager”),
and is consented and agreed to by MONTY J. BENNETT as a Remington Affiliate.
THE PARTIES HERETO ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
A.Prior to the date hereof, the Remington Parties have been actively engaged in
various aspects of acquisition, development, renovation, management and
operation of Hotel Properties.
B.    The Remington Parties plan to continue to engage in various aspects of
acquisition, development, project management, renovation, management and
operation of Hotel Properties.
C.    Ashford Inc. will provide asset management and external advisory services
to other entities, initially within the hospitality industry, and Ashford Inc.
may, in the future, undertake to acquire, develop, invest in, or purchase Hotel
Properties on behalf of itself or Future Clients.
D.    The Ashford Inc. Parties desire to benefit from the hotel development,
project management and property management experience of the Remington Parties
and have agreed to engage Manager in connection with certain investment
opportunities (subject to an Independent Director Election); provided, the
Remington Parties agree to grant to each Future Client of the Ashford Inc.
Parties a simultaneous first right of refusal with respect to any Remington
Transaction that any of the Remington Parties source or identify that satisfy
the Initial Investment Guidelines of such Future Client, as identified in the
applicable advisory agreement between such Future Client and an Ashford Party,
subject to any prior rights granted by the Remington Parties to other entities,
including Ashford Prime and Ashford Trust.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.    Definitions. All terms used in this Agreement but not defined herein shall
have the meanings as set forth on Exhibit A attached hereto and incorporated
herein for all purposes (applicable to both the singular and plural forms of the
terms defined).
2.    Term of Agreement. This Agreement shall commence as of the Effective Date
and shall terminate ten (10) years thereafter (the “Initial Term”), unless
earlier terminated in whole or in part (with respect to the Remington
Exclusivity Rights or the Ashford Inc. Exclusivity Rights, or both, as
applicable), due to (a) an Event of Default under this Agreement and the
non-defaulting party elects to terminate this Agreement, (b) the occurrence of a
Remington Termination Event, or

-1-



--------------------------------------------------------------------------------




(c) the occurrence of an Ashford Inc. Termination Event (the events in
subparagraphs (a) through (c) herein each called, a “Termination Event”).
Notwithstanding the foregoing, the Initial Term shall automatically be extended
at the expiration of the Initial Term (with respect to the Remington Exclusivity
Rights or the Ashford Inc. Exclusivity Rights, or both, as applicable), on the
same terms and conditions contained herein, for each of five (5) successive
periods of ten (10) Fiscal Years each; provided, however, that at the time of
the expiration of the Initial Term or extension term, as applicable, a
Termination Event with respect to the entirety of this Agreement does not then
exist. The Initial Term as extended by any extension terms, if any, shall herein
be called the “Term.” Upon the occurrence of a Termination Event (except where
such Termination Event is due to an Event of Default by any of the Remington
Parties under this Agreement), the Remington Parties shall be entitled to
receive the Reimbursement Amount payable under this Agreement. Subject to
Section 9(b) below, upon termination of the entirety of this Agreement, the
Remington Parties and the Ashford Inc. Parties shall have no further obligations
to one another pursuant to this Agreement, except for any indemnification
obligations contained herein, which shall survive such termination. Any
termination of this Agreement in whole or in part shall not terminate any
existing management agreements (including any project management addendums
thereto) and/or development agreements or any other agreements executed between
the parties hereto that are then continuing and in full force and effect.
3.    Early Termination Events.
(a)    Remington Termination Event. Upon the occurrence of any of the following
events, the Remington Parties acting through Manager may, at their election
exercised in their sole and absolute discretion and upon written notice to the
Ashford Inc. Parties, terminate the Ashford Inc. Exclusivity Rights:
(i)
Monty J. Bennett (1) is removed as chief executive officer or chairman of the
board of directors of Ashford Inc., (2) is not re-appointed as chief executive
officer or chairman of the board of directors of Ashford Inc., or (3) resigns as
chief executive officer or chairman of the board of directors of Ashford Inc.;
or

(ii)
If the Ashford Inc. Parties terminate the Remington Exclusivity Rights based
upon an Ashford Inc. Termination Event.

Upon the Ashford Inc. Parties’ receipt of written notice of termination of the
Ashford Inc. Exclusivity Rights from the Remington Parties, the Ashford Inc.
Exclusivity Rights set forth in this Agreement shall terminate; however, all
other terms and provisions of this Agreement shall remain in full force and
effect, including the Remington Exclusivity Rights, until this Agreement expires
or is otherwise terminated as permitted under this Agreement.
(b)    Ashford Inc. Termination Event. Upon the occurrence of any of the
following events, the Ashford Inc. Parties may, at their election exercised in
their sole and absolute discretion and upon written notice to the Remington
Parties, terminate the Remington Exclusivity Rights:
(i)
The Manager fails to qualify as an “eligible independent contractor;”


-2-



--------------------------------------------------------------------------------




(ii)
Any one of the Remington Parties ceases to be controlled by Archie Bennett, Jr.
and/or Monty J. Bennett and/or their respective family partnership or trusts,
the sole members of which are at all times lineal descendants of Archie Bennett,
Jr. or Monty J. Bennett (including step children) and spouses of any of the
foregoing, with “control” meaning (a) the possession, directly or indirectly, of
a majority of the capital stock and voting power of such Remington Parties, or
(b) the power to direct or cause the direction of the management and policies of
the Remington Parties in the capacity of chief executive officer, president,
chairman, or other similar capacity where either is actively engaged and/or
involved in providing such direction or control and spends substantial time
managing the Remington Parties; or

(i)
If the Remington Parties terminate the Ashford Inc. Exclusivity Rights by reason
of a Remington Termination Event.

Upon the Remington Parties’ receipt of written notice of termination of the
Remington Exclusivity Rights from the Ashford Inc. Parties, the Remington
Exclusivity Rights set forth in this Agreement shall terminate; however, all
other terms and provisions of this Agreement shall remain in full force and
effect, including the Ashford Inc. Exclusivity Rights, until this Agreement
expires or is otherwise terminated as permitted under this Agreement.
4.    Ashford Inc. Exclusivity Rights.
(a)    Remington Transaction. If any of the Remington Affiliates identifies an
opportunity to develop and construct, acquire all or a portion of, or invest in,
a Hotel Property that meets the Initial Investment Guidelines of any Future
Client or the proposed initial investment guidelines of a new platform or entity
to be created by, or spun-off from, Ashford Inc. (herein each called, a
“Remington Transaction”), the Remington Parties on behalf of themselves and
their Affiliates, hereby grant to the Ashford Parties the simultaneous first
right of refusal to negotiate the purchase and assumption of such Remington
Transaction on behalf of themselves or such Future Client. The Remington
Affiliates agree not to pursue any such opportunity (except as provided in this
Section 4) and acknowledge that each such opportunity will belong to the Ashford
Inc. Parties, to be pursued on behalf of themselves or the Future Client (the
“Ashford Inc. Exclusivity Rights”). The Ashford Inc. Exclusivity Rights shall
not apply to any Excluded Remington Transactions or any investment in a Hotel
Property that does not meet the Initial Investment Guidelines of a Future
Client. With respect to opportunities that satisfy the Initial Investment
Guidelines of any Future Client, the exclusivity rights or right of first
refusal granted to Ashford Trust pursuant to the Ashford Trust Mutual
Exclusivity Agreement (the “Ashford Trust Exclusivity Rights”) and the
exclusivity rights or right of first refusal granted to Ashford Prime pursuant
to the Ashford Prime Mutual Exclusivity Agreement (the “Ashford Prime
Exclusivity Rights”) shall be superior to any Ashford Inc. Exclusivity Rights,
unless otherwise waived.
If a Future Client materially modifies its Initial Investment Guidelines without
the written consent of Manager (on behalf of the Remington Parties), which such
consent may be withheld in its sole and absolute discretion and may further be
subject to the consent of the Ashford Inc. Parties, the Remington Parties will
have no obligation to present or offer a Remington Transaction to the Ashford
Inc. Parties on behalf of such Future Client , at any time thereafter,
regardless of any subsequent

-3-



--------------------------------------------------------------------------------




modifications by such Future Client to its Investment Guidelines. For purposes
hereof, a “material” modification of the Initial Investment Guidelines of a
Future Client shall mean any modification of the Initial Investment Guidelines
which cause the Future Client’s Investment Guidelines to be competitive with
Ashford Trust’s Investment Guidelines or Ashford Prime’s Investment Guidelines
without the express written consent of Ashford Trust or Ashford Prime, as
applicable. Instead, the Remington Parties, subject to the superior rights of
the Ashford Prime Parties, the Ashford Trust Parties or any other Person with
which any of the Remington Parties may have a right of first offer agreement or
similar agreement, shall use their reasonable discretion to determine how to
allocate such Remington Transaction. The Ashford Inc. Parties acknowledge the
terms and conditions of the Ashford Prime Mutual Exclusivity Agreement and the
Ashford Trust Mutual Exclusivity Agreement, and further acknowledge that the
Ashford Prime Parties and the Ashford Trust Parties, unless otherwise waived,
will have superior rights to Remington Transactions pursuant to the terms of the
Ashford Prime Mutual Exclusivity Agreement and the Ashford Trust Mutual
Exclusivity Agreement, respectively. Further, the Ashford Inc. Parties
acknowledge that if Future Clients materially modify their Initial Investment
Guidelines without the written consent of Manager, such Future Clients will not
be entitled to preferential treatment with respect to Remington Transactions.
Notwithstanding the foregoing, if any Future Client materially modifies its
Initial Investment Guidelines without the consent of Manager, the Remington
Exclusivity Rights provided herein shall remain in full force and effect.
(b)    Remington Notice. In connection with each Remington Transaction, the
Remington Parties on behalf of the Remington Affiliates shall deliver to the
Ashford Inc. Parties, with a copy to the Independent Directors, a written notice
(the “Remington Notice”) in reasonable detail sufficient to describe the
material terms of the Remington Transaction, including without limitation, as
applicable, a description of the nature of the transaction (acquisition,
development, or other investment), description and location of the asset, name
of franchisor, inspection period, timing for closing, earnest money
requirements, closing costs, an accounting of the Reimbursement Amount in
reasonable detail, and to the extent available and in the possession of the
Remington Parties, copies of any letters of intent, purchase and sale
agreements, or development agreements, as applicable (the “Ashford Inc.
Transaction Documents”). Such Remington Notice shall be delivered to the Ashford
Inc. Parties (with a copy to the Independent Directors), as soon as reasonably
practical after the opportunity of the Remington Transaction is identified for
any of the Remington Affiliates.
(c)    Ashford Inc. ROFR. The Ashford Inc. Parties shall have the right, through
any of the Ashford Inc. Affiliates or on behalf of any Future Client, with such
right being simultaneous as between such Ashford Inc. Affiliates and Future
Clients, to accept or decline such Remington Transaction (the “Ashford Inc.
ROFR”) by giving written notice (the “Ashford Inc. ROFR Notice”) to the
Remington Parties at any time on or before ten (10) business days from its
receipt of a Remington Notice (the “Ashford Inc. ROFR Period”).

-4-



--------------------------------------------------------------------------------




(d)    Acceptance of Remington Transaction. Any acceptance of the Remington
Transaction by the Ashford Inc. Parties shall be in accordance with the
following terms and conditions:
(i)
Upon delivery of an Ashford Inc. ROFR Notice accepting the Remington
Transaction, the Ashford Inc. Parties (through any of the Ashford Inc.
Affiliates or on behalf of any Future Client) shall assume (and the applicable
Remington Affiliate shall assign) any applicable Ashford Inc. Transaction
Documents containing materially the same terms and conditions as set forth in
the Remington Notice within ten (10) business days of the receipt by the
Remington Parties of the Ashford Inc. ROFR Notice;

(ii)
The Ashford Inc. Parties (through any of the Ashford Inc. Affiliates or on
behalf of any Future Client) shall pay the Reimbursement Amount to the
applicable Remington Affiliate;

(iii)
The Ashford Inc. Parties (through any of the Ashford Inc. Affiliates or on
behalf of any Future Client) shall pursue the Remington Transaction in
accordance with the applicable Ashford Inc. Transaction Documents with
commercially reasonable diligence; and

(iv)
If the Remington Transaction involves the management and operation of a Hotel
Property, and/or the construction, development, project management or the
performance of Project Related Services relating to a Hotel Property, the
applicable Ashford Inc. Affiliate or Future Client assuming the Remington
Transaction shall engage Manager (to the extent any Ashford Inc. Affiliate has
the right and/or controls the right to do so), and Manager agrees to accept such
engagement, to perform such services and execute the applicable documents as
described in Section 5(b) below, provided Independent Director Disapproval has
not been received.

(e)    Rejection or Lapse of Ashford Inc. ROFR; Failure to Close. If the Ashford
Inc. Parties fail to deliver an Ashford Inc. ROFR Notice within the Ashford Inc.
ROFR Period or reject or decline to purchase and assume the Remington
Transaction, or the applicable Ashford Inc. Affiliate fails to timely prepare
and execute the proper Ashford Inc. Transaction Documents with respect to the
Remington Transaction, then the Ashford Inc. ROFR shall lapse. The Ashford Inc.
Parties acknowledge that pursuant to the terms of the Ashford Prime Mutual
Exclusivity Agreement and the Ashford Trust Mutual Exclusivity Agreement, if the
Ashford Inc. ROFR lapses, the Ashford Prime Parties or the Ashford Trust
Parties, as applicable, may exercise their rights to assume or acquire the
Remington Transaction, provided such Remington Transaction satisfies the
Investment Guidelines of such entity. Further, the applicable Remington
Affiliate shall be entitled, subject to the Ashford Prime Exclusivity Rights and
the Ashford Trust Exclusivity Rights, to proceed with the Remington Transaction
described in the Remington Notice on materially the same terms and conditions as
outlined therein within the time period established therein and in accordance
with the underlying Ashford Inc. Transaction Documents, subject to reasonable
extensions of the closing date. If the terms and conditions of the Remington
Transaction materially change, then the Remington Parties hereby grant (on
behalf of themselves and the applicable Remington Affiliate)

-5-



--------------------------------------------------------------------------------




to the Ashford Inc. Parties the exclusive first right of refusal to purchase and
assume the rights and obligations of the applicable Remington Affiliate with
respect to such Remington Transaction, on behalf of Ashford Inc. or any Future
Client, on the changed terms and conditions and in connection therewith shall
deliver to the Ashford Inc. Parties a new Remington Notice (subject to the same
time requirements for review and exercise as set forth in this Agreement).
(f)    Additional Information. During the Ashford Inc. ROFR Period with respect
to each Remington Transaction and the related Hotel Property, the Remington
Parties shall deliver to the Ashford Inc. Parties upon the written request of
the Ashford Inc. Parties, from time to time and to the extent available, (i) any
and all documents, correspondence and reports, including, without limitation,
due diligence information (including, property condition reports, surveys,
environmental reports), information and documents bearing on contracts,
litigation, title and lien information and such other reasonable due diligence
matters; (ii) any notices of non-compliance with applicable laws bearing on such
Hotel Property; (iii) monthly or quarterly financial information with respect to
such Hotel Property showing hotel revenues and hotel operating expenses; and
(iv) such other information relating to the Hotel Property or the Remington
Transaction as reasonably requested by the Ashford Inc. Parties.
(g)    No Additional Fees. Reimbursement to the Remington Parties of the
Reimbursement Amount shall be the sole payment to the applicable Remington
Affiliate with regard to a Remington Transaction. The Remington Parties shall
not receive any finder’s fee, brokerage fee, development fee, or other
commissions or compensation with regard to any Remington Transaction.
5.    Remington Exclusivity Rights.
(a)    Ashford Inc. Transaction; Ashford Inc. Notice. If any of the Ashford Inc.
Affiliates or Future Clients acquires or invests in (i) a Hotel Property or (ii)
a Property for the purposes of development or construction of a Hotel Property,
and such Ashford Inc. Affiliate has the right and/or controls the right to
direct the management of and/or development and construction of and/or capital
improvements to or refurbishment of, or the provision of project management or
other services, such as purchasing, interior design, freight management, or
construction management for such Hotel Property or hotel improvements (herein
each called, an “Ashford Inc. Transaction”), the Ashford Inc. Parties hereby
agree (on behalf of themselves, the applicable Ashford Inc. Affiliate or the
applicable Future Client) to engage Manager or an Affiliate of Manager (so long
as such Affiliate constitutes an Eligible Independent Contractor if required by
the Future Client, and there has not been an Independent Director Disapproval),
to provide, and Manager agrees to then provide or cause such Affiliate to
provide, any such management, development and construction, capital improvement,
refurbishment, and/or project management or other such services in connection
with such Ashford Inc. Transaction (the “Remington Exclusivity Rights”) and in
connection therewith shall deliver to the Remington Parties, a written notice
(the “Ashford Inc. Notice”) which describes such Ashford Inc. Transaction and
the services to be provided by Manager, including, the description and location
of the asset, name of the franchisor, and the development, construction or
improvement timeline. The Ashford Inc. Parties may engage a third party and not
Manager or an Affiliate of

-6-



--------------------------------------------------------------------------------




Manager to provide any or all of the foregoing services in connection with the
Ashford Inc. Transaction if the Ashford Inc. Transaction has received
Independent Director Disapproval.
(b)    Remington Transaction Documents.
(i)
Master Management Agreement. In the event that an Ashford Inc. Transaction (for
which Manager has been engaged) relates to the management and operation of a
Hotel Property, the terms and conditions of the management, operation and any
construction, renovations, improvements, refurbishments, or other services, such
as purchasing, interior design, freight management, or construction management,
to be undertaken with respect to such Hotel Property during the term of such
management and operation, including the amount of any management, incentive,
project or other service fees shall be either pursuant to the terms and
conditions of the Master Management Agreement (and the Master Management
Agreement shall be amended accordingly, if necessary, to include such Hotel
Property), or pursuant to a management agreement with Manager or a subsidiary of
Manager substantially in form of the Master Management Agreement.

(ii)
Development Agreement. In the event that an Ashford Inc. Transaction relates to
the development and construction of a Hotel Property, then the terms and
conditions of any such development and construction, including the project
oversight and developer management fees, shall be pursuant to the terms set
forth in that certain form of Development Agreement attached hereto as Exhibit
B.

6.    Excepted Transactions. Notwithstanding anything contained in this
Agreement to the contrary, the Ashford Inc. Parties’ rights under Section 4 do
not extend to the Excluded Remington Transactions and the Remington Parties’
rights under Section 4(d)(iv) or Section 5 do not extend to the Excluded Ashford
Inc. Transactions. Each party hereto agrees to give written notice to the other
party of any Excluded Ashford Inc. Transaction or Excluded Remington
Transaction, as applicable, describing said transaction with reasonable detail.
1.    Future Spin-Off by the Ashford Inc. Parties. If the Ashford Inc. Parties
elect to sponsor, spin-off, carve-out, split-off or otherwise consummate or
create a new entity or platform, or a transfer of a division or subset of assets
for the purpose of forming a joint venture, a newly created private platform or
a new publicly traded company to hold such division or subset of assets
constituting a distinct asset type and/or investment guidelines (collectively, a
“Spin-Off Company”), the Ashford Inc. Parties and Remington Parties agree that
such Spin-Off Company shall enter into a mutual exclusivity agreement containing
substantially the same material terms set forth in this Agreement.
2.    Indemnity.
(a)    Remington Parties’ Indemnity. Except as set forth in Section 7(b) below,
the Remington Parties shall indemnify and hold the Ashford Inc. Affiliates (and
each of their respective agents, principals, shareholders, partners, members,
officers, directors, attorneys and employees) harmless from and against all
liabilities, losses, claims, damages, costs and expenses (including,

-7-



--------------------------------------------------------------------------------




but not limited to, reasonable attorneys’ fees and expenses) that may be
incurred by or asserted against any such party and that arise from (i) the
fraud, willful misconduct or gross negligence of any of the Remington Affiliates
(other than any Ashford Inc. Affiliate), (ii) the breach by the Remington
Affiliates of any provision of this Agreement, or (iii) the breach by the
Remington Affiliates of any Ashford Inc. Transaction Documents first occurring
prior to the date of the assumption of same by any of the Ashford Inc.
Affiliates or Future Clients. The Ashford Inc. Parties shall promptly provide
the Remington Parties with written notice of any claim or suit brought against
any of them by a third party which might result in such indemnification.
(b)    Ashford Inc. Parties’ Indemnity. Except as set forth in Section 7(a)
herein above, the Ashford Inc. Parties shall indemnify and hold the Remington
Affiliates (and their respective agents, principals, shareholders, partners,
members, officers, directors, attorneys and employees) harmless from and against
all liabilities, losses, claims, damages, costs and expenses (including, but not
limited to, reasonable attorneys’ fees and expenses) that may be incurred by or
asserted against any such party and that arise from (i) the fraud, willful
misconduct or gross negligence of the Ashford Inc. Affiliates (other than any
Remington Affiliate), or (ii) the breach by the Ashford Inc. Affiliates of any
provision of this Agreement (other than any Remington Affiliate). The Remington
Parties shall promptly provide the Ashford Inc. Parties with written notice of
any claim or suit brought against any of them by a third party which might
result in such indemnification.
(c)    Indemnification Procedure. Any party obligated to indemnify the other
party under this Agreement (the “Indemnifying Party”) shall have the right, by
written notice to the indemnified party, to assume the defense of any claim with
respect to which the indemnified party is entitled to indemnification hereunder.
If the Indemnifying Party gives such written notice, (i) such defense shall be
conducted by counsel selected by the Indemnifying Party and approved by the
indemnified party, such approval not to be unreasonably withheld or delayed
(provided, however, that the indemnified party’s approval shall not be required
with respect to counsel designated by the Indemnifying Party’s insurer); (ii) so
long as the Indemnifying Party is conducting such defense with reasonable
diligence, the Indemnifying Party shall have the right to control said defense
and shall not be required to pay the fees or disbursements of any counsel
engaged by the indemnified party for services rendered after the Indemnifying
Party has given the written notice provided for above to the indemnified party,
except if there is a conflict of interest between the parties with respect to
such claim or defense; and (iii) the Indemnifying Party shall have the right,
without the consent of the indemnified party, to settle such claim, provided
that such settlement involves only the payment of money, the Indemnifying Party
pays all amounts due in connection with or by reason of such settlement and, as
part thereof, the indemnified party is unconditionally released from all
liability in respect of such claim. The indemnified party shall have the right
to participate in the defense of such claim being defended by the Indemnifying
Party at the expense of the indemnified party, but the Indemnifying Party shall
have the right to control such defense (other than in the event of a conflict of
interest between the parties with respect to such claim or defense). In no event
shall (i) the indemnified party settle any claim without the consent of the
Indemnifying Party so long as the Indemnifying Party is conducting the defense
thereof in accordance with this Agreement; or (ii) if a claim is covered by the
Indemnifying Party’s liability insurance, take or omit to take any action which
would cause the insurer not to defend such claim or to disclaim liability in
respect thereof.

-8-



--------------------------------------------------------------------------------




3.    Events of Default; Consequences; Remedies.
(c)    Events of Default. The following shall constitute events of default (each
an “Event of Default”):
(i)
The filing of a voluntary petition in bankruptcy or insolvency or a petition for
reorganization under any bankruptcy law by any of the Remington Parties or the
Ashford Inc. Parties;

(ii)
The consent to any involuntary petition in bankruptcy or the failure to vacate,
within ninety (90) days from the date of entry thereof, any order approving an
involuntary petition by any of the Remington Parties or the Ashford Inc.
Parties;

(iii)
The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating any of the
Remington Parties or the Ashford Inc. Parties as bankrupt or insolvent, or
approving a petition seeking reorganization or appointing a receiver, trustee,
or liquidator of all or a substantial part of such party’s assets, and such
order, judgment or decree continues unstayed and in effect for any period of
ninety (90) days or more;

(iv)
The appointment of a receiver for all or any substantial portion of the property
of any of the Remington Parties or the Ashford Inc. Parties;

(v)
The failure of any of the Ashford Inc. Parties to make any payment required to
be made in accordance with the terms of this Agreement within thirty (30) days
after receipt of written notice from the Remington Parties specifying said
default with reasonable specificity as to when such payment is due and payable;
or

(vi)
The failure of any of the Remington Parties or the Ashford Inc. Parties to
perform, keep or fulfill any of the other covenants, undertakings, obligations
or conditions set forth in this Agreement, and the continuance of such default
for a period of thirty (30) days after written notice of said failure; provided,
however, if such default cannot be cured within such thirty (30) day period and
the Remington Parties or the Ashford Inc. Parties, as the case may be, commences
to cure such default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended so long as it shall require the Remington Parties or
the Ashford Inc. Parties, as the case may be, in the exercise of due diligence
to cure such default, it being agreed that no such extension shall be for a
period in excess of one hundred twenty (120) days.

(d)    Consequence of Default. Upon the occurrence of any Event of Default, the
non-defaulting party may, at its election, give the defaulting party written
notice of intention to terminate this Agreement (after the expiration of any
applicable grace or cure period provided in Section 9(a) above), and upon the
expiration of thirty (30) days from the date of such notice, this Agreement
shall terminate and the non-defaulting party shall be entitled to pursue any and
all rights and remedies

-9-



--------------------------------------------------------------------------------




available, at law or in equity, to the non-defaulting party under this Agreement
(including any indemnity obligations which shall survive this Agreement) or
under applicable law.
4.    Non-Solicitation. Upon the occurrence of a Termination Event, and for a
period of two years from the date of such termination, Ashford Inc. (or any of
its Affiliates) shall not solicit for employment, employ or otherwise retain
(directly or indirectly) any employee of the Manager (or any of its Affiliates)
without the prior written consent of Manager, which consent may be granted,
withheld or conditioned in Manager’s sole and absolute discretion.
5.    Miscellaneous.
(c)    Notices. All notices and other communications required or permitted
hereunder shall be in writing, shall be deemed duly given upon actual receipt
and shall be delivered (i) in person, (ii) by registered or certified mail (air
mail if addressed to an address outside of the country in which mailed), postage
prepaid, return receipt requested, or (iii) by facsimile or other generally
accepted means of electronic transmission (provided that a copy of any notice
delivered pursuant to this clause (iii) shall also be sent pursuant to clause
(ii), addressed as follows (or to such other addresses as may be specified by
like notice to the other parties):
To the Remington Parties:
Remington Lodging & Hospitality, LLC
14185 Dallas Parkway
Suite 1150
Dallas, Texas 75254
Attn:    Mr. Monty J. Bennett



with a copy to:
Remington Lodging & Hospitality, LLC
14185 Dallas Parkway
Suite 1150
Dallas, Texas 75254
Attn:    Legal Department




-10-



--------------------------------------------------------------------------------




To the Ashford Inc. Parties:
Ashford Inc.
Ashford Hospitality Advisors LLC
14185 Dallas Parkway
Suite 1100
Dallas, Texas 75254
Attn:    President



with a copy to:
Ashford Inc.
14185 Dallas Parkway
Suite 1100
Dallas, Texas 75254
Attn:    Legal Department

with a copy to:
Ashford Inc.
14185 Dallas Parkway
Suite 1100
Dallas, Texas 75254
Attn:    Independent Directors

(d)    Amendments. No amendment, modification or supplement to this Agreement
shall be binding on any of the parties hereto unless it is in writing and signed
by the parties in interest at the time of the modification, and further provided
any such modification is approved by a majority of the Independent Directors.
(e)    Successors and Assigns. Neither this Agreement nor any rights or
obligations hereunder shall be assignable by a party to this Agreement without
the prior, express written consent of each of the other parties; provided,
however, Manager shall have the right, without such consent, to assign its
interest in this Agreement to any Manager Affiliate Entity. This Agreement and
all of the provisions hereof shall be binding upon and inure to the benefit of
the parties to this Agreement and their respective successors and permitted
assigns.
(f)    No Third-Party Beneficiaries. This Agreement is solely for the benefit of
the parties to this Agreement and should not be deemed to confer upon third
parties any remedy, claim, liability, reimbursement, claims or action or other
right in excess of those existing without reference to this Agreement.
(g)    Titles and Headings. Titles and headings to paragraphs and sections in
this Agreement are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.

-11-



--------------------------------------------------------------------------------




(h)    Maximum Legal Enforceability; Time of Essence. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without prejudice
to any rights or remedies otherwise available to any party to this Agreement,
each party hereto acknowledges that damages would not be an adequate remedy for
any breach of the provisions of this Agreement and agrees that the obligations
of the parties hereunder shall be specifically enforceable. Time shall be of the
essence as to each and every provision of this Agreement.
(i)    Further Assurances. The parties to this Agreement will execute and
deliver or cause the execution and delivery of such further instruments and
documents and will take such other actions as any other party to the Agreement
may reasonably request in order to effectuate the purpose of this Agreement and
to carry out the terms hereof.
(j)    Complete Agreement; Construction. This Agreement, and the other
agreements and documents referred to herein, shall constitute the entire
agreement between the parties with respect to the subject matter thereof and
shall supersede all previous negotiations, commitments and writings with respect
to such subject matter.
(k)    Governing Law. This Agreement and its interpretation, validity and
performance shall be governed by the laws of the State of Texas, without regard
to its conflicts of interest principles. In the event any court of law of
appropriate judicial authority shall hold or declare that the law of another
jurisdiction is applicable, this Agreement shall remain enforceable under the
laws of the appropriate jurisdiction.
[Signature Pages to Follow]



-12-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.
ASHFORD INC.:

ASHFORD INC., a Delaware corporation

By: /s/ DAVID A. BROOKS
Name: David A. Brooks
Title: Chief Operating Officer and General Counsel


ASHFORD LLC:

ASHFORD HOSPITALITY ADVISORS, LLC.,
a Delaware limited liability company


By: /s/ DAVID A. BROOKS
Name: David A. Brooks
Title: Chief Operating Officer and General Counsel




MANAGER:

REMINGTON LODGING & HOSPITALITY, LLC
a Delaware limited liability company


By: /s/ MONTY J. BENNETT
Monty J. Bennett
Chief Executive Officer


CONSENTED AND AGREED
TO THIS 12th DAY OF
NOVEMBER, 2014







/s/ MONTY J. BENNETT
MONTY J. BENNETT





[Signature page to Mutual Exclusivity Agreement]



--------------------------------------------------------------------------------




EXHIBIT A

DEFINITIONS
“ADR” shall mean average daily rate and is calculated by dividing total number
of rooms sold in a given period.
“Affiliate” means with respect to a person, any person directly or indirectly
controlling, controlled by or under common control with such person. The term
“person” means and includes any natural person, corporation, partnership,
association, limited liability company or any other legal entity.
“Annual Operating Budget” shall have the meaning given such term in the Master
Management Agreement.
“Ashford Inc.” means Ashford Inc., a Delaware corporation.
“Ashford Inc. Affiliates” shall mean the Ashford Inc. Parties and their
Affiliates.
“Ashford Inc. Exclusivity Rights” shall have the meaning as set forth in Section
4(a).
“Ashford Inc. ROFR” shall have the meaning as described in Section 4(c).
“Ashford Inc. ROFR Notice” shall have the meaning as described in Section 4(c).
“Ashford Inc. ROFR Period” shall have the meaning as described in Section 4(c).
“Ashford Inc. Parties” shall mean Ashford Inc. and Ashford LLC.
“Ashford Inc. Termination Event” shall mean the events described in Section
3(b).
“Ashford Inc. Transaction” shall have the meaning as set forth in Section 5(a).
“Ashford Inc. Transaction Documents” shall have the meaning as set forth in
Section 4(b).
“Ashford LLC” means Ashford Hospitality Advisors LLC, a Delaware limited
liability company.
“Ashford Prime” shall mean Ashford Hospitality Prime, Inc., a Maryland
corporation.
“Ashford Prime Exclusivity Rights” shall have the meaning as set forth in
Section 4(a).
“Ashford Prime Mutual Exclusivity Agreement” shall mean that certain Mutual
Exclusivity Agreement dated as of November 19, 2013, by and among Ashford Prime
OP, Ashford Prime and Remington Lodging & Hospitality, LLC, consented and agreed
to by Monty J. Bennett, as may be amended or modified.



    



--------------------------------------------------------------------------------




“Ashford Prime’s Investment Guidelines” shall mean:
(i)    full service and urban select service hotels with trailing twelve (12)
month average RevPAR or anticipated twelve (12) month average RevPAR of at least
twice the then-current U.S. national average RevPAR for all hotels as determined
with reference to the most current Smith Travel Research reports, generally in
the 20 most populous metropolitan statistical areas, as estimated by the United
States Census Bureau and delineated by the U.S. Office of Management and Budget;
(ii)    upscale, upper-upscale and luxury hotels meeting the RevPAR criteria set
forth in clause (i) above and situated in markets that may be generally
recognized as resort markets; and
(iii)    international hospitality assets predominantly focused in areas that
are general destinations or in close proximity to major transportation hubs or
business centers, such that the area serves as a significant entry or departure
point to a foreign country or region of a foreign country for business or
leisure travelers and meet the RevPAR criteria set forth in clause (i) above
(after any applicable currency conversion to U.S. dollars).
“Ashford Prime OP” shall mean Ashford Hospitality Prime Limited Partnership, a
Delaware limited partnership.
“Ashford Prime Parties” shall collectively mean Ashford Prime and Ashford Prime
OP.
“Ashford Trust” shall mean Ashford Hospitality Trust, Inc., a Maryland
corporation.
“Ashford Trust Exclusivity Rights” shall have the meaning as set forth in
Section 4(a).
“Ashford Trust’s Investment Guidelines” shall mean all segments of the
hospitality industry (including direct, joint venture and debt investments in
hotels, condo-hotels, time-shares and all other hospitality related assets),
with RevPAR criteria less than two (2) times the then current U.S. average
RevPAR.
“Ashford Trust Mutual Exclusivity Agreement” shall mean that certain Mutual
Exclusivity Agreement dated as of August 29, 2003, by and among Ashford Trust
OP, Ashford Trust, Remington Hotel Corporation, Manager, Archie Bennett, Jr.,
and Monty J. Bennett, as may be amended or modified.
“Ashford Trust OP” shall mean Ashford Hospitality Limited Partnership, a
Delaware limited partnership.
“Ashford Trust Parties” shall collectively mean Ashford Trust and Ashford Trust
OP.
“Base Management Fee” shall have the meaning given such term in the Master
Management Agreement.
“Capital Improvement Budget” shall have the meaning given such term in the
Master Management Agreement.
“Effective Date” shall have meaning given such term in the preamble of the
Agreement.



    



--------------------------------------------------------------------------------




“Eligible Independent Contractor” shall have the same meaning given such term in
Section 856(d)(9) of the Internal Revenue Code of 1986, as amended.
“Event of Default” shall have the meaning as set forth in Section 9.
“Excluded Ashford Inc. Transactions” shall mean an Ashford Inc. Transaction with
respect to which there has been an Independent Director Election.
“Excluded Remington Transactions” shall mean the following excluded transactions
of the Remington Affiliates:
(a)    Existing hotel investments made by one or more of the Remington
Affiliates with any of their Existing Investors;
(b)    Existing bona fide arm’s length third party management arrangements (or
arrangements for other services such as project management) with parties other
than the Ashford Inc. Affiliates pursuant to which one or more of the Remington
Affiliates provide customary hotel management and hotel construction management,
project management and other services; and
(c)    Like-kind exchanges under Section 1031 of the Internal Revenue Code of
1986, as amended, made by any of the Existing Investors pursuant to contractual
obligations existing as of the date of this Agreement provided that Manager
provides ten (10) days prior notice to Ashford Inc. of said transaction.
(d)    Any Hotel Property investment that does not satisfy the Initial
Investment Guidelines of any Future Client.
“Existing Investors” shall mean the existing joint venture partners, investors
or property owners of the Remington Affiliates as listed on Exhibit C attached
hereto.
“Fiscal Year” shall mean the twelve (12) month calendar year ending December 31,
except that the first Fiscal Year and last Fiscal Year of the Term of this
Agreement may not be full calendar years.
“Future Client” shall mean any entity, other that Ashford Prime or Ashford
Trust, that is advised by the Ashford Inc. Parties.
“Hotel” shall have the meaning given such term in the Master Management
Agreement.
“Hotel Property” means any Property that is used in whole or in part for hotel
purposes, including, without limitation, any motels, motor inns, or hotels and
the like (full service, select service, extended stay or otherwise), whether in
fee or leasehold, together with any improvements and fixtures now or hereafter
located thereon, all rights, privileges and easements appurtenant thereto, and
all tangible and intangible personal property used in connection therewith.
“Incentive Fee” shall have the meaning given such terms in the Master Management
Agreement.
“Indemnifying Party” shall have the meaning as set forth in Section 7(c).



    



--------------------------------------------------------------------------------




“Independent Director Disapproval” shall mean either of the following:
1)
The Independent Directors upon a unanimous vote, have at any time elected not to
engage Manager; or

2)
A majority of the Independent Directors have elected not to engage Manager based
upon a determination in their reasonable business judgment that either:

A)
Special circumstances exist such that it would be in the best interest of
Ashford Inc. or the Future Client, as applicable, not to engage Manager with
respect to a particular Hotel Property; or

B)
Based on the prior performance of Manager, another manager or developer could
perform the management, development or other duties in question materially
better than Manager for a particular Hotel Property.

“Independent Director Election” shall mean a choice by the Independent Directors
to exercise their Independent Director Disapproval rights.
“Independent Directors” shall mean those directors of Ashford Inc. who are
“independent” within the meaning of the rules of the New York Stock Exchange as
in effect on the date hereof.
“Initial Term” shall have the meaning as set forth in Section 2.
“Initial Investment Guidelines” shall mean the original Investment Guidelines of
any Future Client, as set forth in the applicable advisory agreement between
such Future Client and an Ashford Party, as of the effective date of such
agreement.
“Investment Guidelines” shall have the same meaning herein as given such term in
the applicable advisory agreement between a Future Client and an Ashford Party.
“Manager” means Remington Lodging and Hospitality, LLC, a Delaware limited
liability company.
“Manager Affiliate Entity” shall have the meaning given such term in the Master
Management Agreement.
“Market Service Fees” shall have the meaning given such term in the Master
Management Agreement.
“Master Management Agreement” means that certain Ashford Inc. Hotel Master
Management Agreement to be executed between Manager, or a subsidiary or
Affiliate of the Manager, as the property manager, and Ashford Inc. or its
Future Clients (or their respective designees), as the owner in interest of the
Hotel Properties subject of such agreement, substantially in the form of the
Master Management Agreement attached hereto as Exhibit D.
“Non-Managed Hotel” shall have the meaning given such term in the Master
Management Agreement.



    



--------------------------------------------------------------------------------




“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.
“Project Management Fee” shall have the meaning given such term in the Master
Management Agreement.
“Project Related Services” shall have the meaning given such term in the Master
Management Agreement.
“Property” means any real property or any interest therein.
“Reimbursement Amount” shall mean the total of all actual out of pocket and
third party costs and expenses paid by and to be reimbursed to the Remington
Affiliates that were necessary and/or appropriate in connection with the
Remington Transaction, including all earnest money deposits. The Reimbursement
Amount shall be calculated by the Remington Parties and set forth in a
certificate delivered to the Ashford Inc. Parties and certified as true and
correct by the Remington Parties. The Reimbursement Amount shall not include any
finder’s fee, brokerage fee, development fee, or other compensation paid to the
Remington Affiliates.
“Remington Affiliate” shall mean the Remington Parties and their Affiliates.
“Remington Exclusivity Rights” shall have the meaning as set forth in Section
5(a).
“Remington Notice” shall have the meaning as set forth in Section 4(b).
“Remington Parties” shall mean Remington Holdings, LP and Manager.
“Remington Termination Event” shall mean the events described in Section 3(a).
“Remington Transaction” shall have the meaning as set forth in Section 4(a)
“RevPAR” shall mean revenue per available room and is calculated by multiplying
ADR by the average daily occupancy.
“Term” shall have the meaning as set forth in Section 2.
“Termination Event” shall have the meaning as set forth in Section 2.







    



--------------------------------------------------------------------------------




EXHIBIT B

DEVELOPMENT AGREEMENT







    



--------------------------------------------------------------------------------




EXHIBIT C

EXISTING INVESTORS
None









    



--------------------------------------------------------------------------------






EXHIBIT D

MASTER MANAGEMENT AGREEMENT






 




